Citation Nr: 0125096	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  99-16 686	)	DATE
	)
)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $10,408.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION


The veteran had active service from August 1943 to February 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Nashville, Tennessee, Regional Office (RO) which denied 
waiver of recovery of the overpayment of Department of 
Veterans Affairs (VA) improved pension benefits in the amount 
of $10,408.00.  The veteran died in March 1999.  The 
appellant has been represented throughout this appeal by the 
American Legion.  


FINDINGS OF FACT

1.  The veteran had active service from August 1943 to 
February 1946.  

2.  On March 15, 1999, the Board was notified that the 
veteran died on March [redacted], 1999.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
veteran's claim following his death.  38 U.S.C.A. § 7104(a) 
(West Supp. 2001); 38 C.F.R. § 20.1302 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
instant appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
veteran's death.  Therefore, it must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).  


ORDER

The appeal is dismissed.  



		
Keith W. Allen
Acting Member, Board of Veterans' Appeals

 


